Citation Nr: 1235080	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  07-22 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for service-connected lumbosacral strain, prior to October 29, 2010.

2.  Entitlement to an initial evaluation in excess of 20 percent for service-connected lumbosacral strain, since October 29, 2010.

2.  Entitlement to an initial evaluation in excess of 10 percent for service-connected residuals of a pubic rami stress fracture.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from December 1987 to March 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by which the RO granted service connection for lumbosacral strain and for residuals of a pubic rami stress fracture.  Over the course of the appeal, the RO assigned higher ratings for both disabilities.  Although each increase represents a grant of benefits, the United States Court of Appeals for Veterans Claims (Court) has held that a decision awarding a higher rating, but less that the maximum available benefit, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, these matters continue before the Board; the issues have been recharacterized to reflect the staged nature of current evaluations.

In June 2010, the Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge, which took place at the RO.  A transcript of the hearing has been associated with the record.

In September 2010, the Board remanded this case for further development of the evidence, which has been accomplished satisfactorily.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that in a signed statement dated in April 2012, the Veteran waived her right to initial RO consideration of any additional evidence received the Board.  See generally 38 C.F.R. § 20.1304 (c) (2011).  In this case, the Board has reviewed recent VA electronic medical records that have not yet been associated with the Veteran's claims file and that have not been reviewed by the RO.

A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice  v. Shinseki, 22 Vet. App. 447 (2009).  While the Veteran does discuss the impact of her disabilities on her employment, she does not allege that she cannot work, and is shown to be currently employed.  Accordingly, a claim for TDIU is not inferred.


FINDINGS OF FACT

1.  Prior to October 29, 2010, the Veteran's service-connected lumbosacral strain was manifested by an abnormal gait due to low back pain and paraspinal muscle spasm.

2.  At no time during the pendency of the claim has the Veteran's service-connected lumbosacral strain been manifested by forward flexion less than 30 degrees, ankylosis, or the functional equivalent of ankylosis.

3.  The Veteran's service-connected residuals of a pubic rami stress fracture are manifested by no more than pain on motion, fatigability, and tenderness.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an increased initial disability evaluation of 20 percent, but no higher, for lumbosacral strain prior to October 29, 2010, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2011).

2.  The criteria for an initial evaluation in excess of 20 percent for lumbosacral strain, since October 29, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2011).

3.  The criteria for an initial evaluation in excess of 10 percent for residuals of a pubic rami stress fracture have not been met.  38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5252 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

This appeal arises from the Veteran's disagreement with the initial evaluations following the grants of service connection for lumbosacral strain and the pubic rami.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA has a duty to assist the Veteran in the development of the claim which is not abrogated by the grant of service connection.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, VA clinical records, and private medical records.  The Veteran was provided an opportunity to set forth her contentions during the hearing before the undersigned Acting Veterans Law Judge.  The Veteran was afforded VA medical examinations in furtherance of the claims.  Significantly, neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Increased Ratings

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.  Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

Lumbosacral Strain 

The Veteran's service-connected lumbosacral strain has been rated 10 percent disabling before October 29, 2010 and 20 percent disabling effective that date under Diagnostic Code 5237.  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine for DCs 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  No radiculopathy has been medically identified, or alleged by the Veteran.

The General Formula provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine. 38 C.F.R. § 4.71a . 

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, normal extension is zero to 30 degrees, normal left and right lateral flexion is zero to 30 degrees, and normal left and right lateral rotation is zero to 30 degrees.  38 C.F.R. § 4.71a, Code 5237, Note 2.  Further, all measured ranges of motion should be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, Code 5237, Note 4.  Ankylosis is a condition in which an entire spinal segment is immobile and fixed in position.  Unfavorable ankylosis exists where the fixation is in flexion or extension, and the ankylosis results in one difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; and/or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) is considered favorable ankylosis.  38 C.F.R. § 4.71a, Code 5239, Note 5.

When evaluating disabilities of the joints, the Schedule provides for consideration of additional functional impairment due to pain, weakness, fatigue, incoordination, and lack of endurance when assigning evaluations.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).  The lumbar spine is considered a group of minor joints. 38 C.F.R. § 4.45(f). 

As disc diseased has also been noted in connection with the low back disability, the criteria under Code 5243, for intervertebral disc syndrome (IVDS), and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes have also been considered.  The set of criteria affording the highest rating are to be applied. 

However, Note 1 to Diagnostic Code 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  The medical evidence shows no such episodes, nor does the Veteran allege any such.  Accordingly, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not for application.

      Before October 29, 2010

The Board has reviewed the evidence of record, to include VA medical examination reports, VA clinical records, private medical evidence, and the Veteran's statements dated before October 29, 2010.  At no time prior to that date was forward flexion of the thoracolumbar spine less than 60 degrees.  As well, at no time was the combined range of motion of the thoracolumbar spine less than 120 degrees.  Indeed, according to range of motion measurements obtained on VA examination in December 2006, the Veteran's combined thoracolumbar spine range of motion was 210 degrees.  The measured ranges of motion include consideration of the effects of pain, weakness, fatigue, lack of endurance, and incoordination.

However, the December 2006 VA examiners both noted some alteration of the Veteran's gait and/or posture, described as a slight right lateral shift.  Both attribute this to the low back.  One specified pain, while the other noted that the Veteran has spasm of the paraspinal muscles, worse on the right.

Further, at her June 8, 2010 hearing, the Veteran testified that her gait was altered due to pain.  Because gait is an easily observable phenomenon, the Veteran is competent to provide evidence regarding its nature.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay testimony is competent when it concerns the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection.").  The Board finds no reason to doubt the Veteran's competent testimony.  

Accordingly, prior to October 29, 2010, the criteria for assignment of an increased 20 percent evaluation for lumbosacral strain are met, and an increased evaluation is warranted.  A rating in excess of 20 percent requires a showing of limitation of motion to less than 30 degrees, or some finding of ankylosis.  Neither is established by the competent and credible evidence of record.

      Since October 29, 2010

The Board has reviewed the evidence dated from October 29, 2010 to the present to include VA treatment records, VA examination reports, and the Veteran's statements.  Based on a review of this evidence, the Board concludes that a 40 percent evaluation, or higher, is not warranted at any time.  Despite the Veteran's stated symptoms, to include those expressed in her June 2010 hearing testimony, and those described in the medical evidence, at no time has forward flexion of the thoracolumbar spine been to 30 degrees or less.  The latest evidence of record, namely that contained in the March 2012 VA examination report, indicates that forward flexion of the thoracolumbar spine was to 85 degrees.  Extension was to 20 degrees.  Right left lateral flexion was to 25 degrees.  Left lateral flexion as well as bilateral rotation was to 30 degrees.  Moreover, ankylosis of the thoracolumbar spine, whether favorable or unfavorable, has not been shown; the Veteran retains motion.  As such, there is no basis upon which to assign an evaluation of 40 percent or greater.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  

As stated, when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca, supra.  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability, and incoordination.  The Board has considered the foregoing provisions.  However, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements has not been shown.  Although there is some weakened movement and excess fatigability, there is no showing that the resulting functional impairment rises to the level required to meet the ranges of motion required for assignment of increased evaluation.

      Extraschedular Evaluation

An extraschedular rating need not be considered for any period under appeal.  With respect to the first prong of Thus, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected lumbosacral strain was inadequate.  A comparison between the level of severity and symptomatology of the Veteran's lumbosacral strain with the established criteria found in the rating schedule for disabilities of the spine shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology for the time period in question.  For this reason, the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore adequate.  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b) is not warranted. 

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision effective October 29, 2010.

Residuals of a pubic rami stress fracture

The Veteran's service-connected residuals of a pubic rami stress fracture have been rated 10 percent disabling by the RO under the provisions of Diagnostic Code 5023-5252.  38 C.F.R. §§ 4.20, 4.71a.  

Diagnostic Code 5023 pertains to myositis ossifications.  38 C.F.R. § 4.71a.  Diagnostic Codes 5013 to 5024 are rated on limitation of motion of affected parts, or as degenerative arthritis under Code 5003 except gout (Diagnostic Code 5017), which is rated under Diagnostic Code 5002.  38 C.F.R. § 4.71a, Diagnostic Codes 5013 to 5024.  The pubic rami are parts of the collection of bones making up the pelvic girdle, including the hip joints.  Accordingly, Codes applicable to evaluation of limitation of motion of the hips have been considered.

Under the applicable Codes, an evaluation in excess of the currently assigned 20 percent is available for degenerative arthritis shown on x-ray in two or more major joints (Code 5003), ankylosis of a hip (Code 5250), limitation of flexion of the thigh to 30 degrees or less (Code 5252), loss of abduction beyond 10 degrees (Code 5253), flail joint of the hip (Code 5254), an impairment of the femur affecting hip function (Code 5255).  There is no allegation of, clinical finding showing, or competent medical or lay opinion supporting any finding of ankylosis, flail joint, or impairment of the femur.  Further, no x-rays show evidence of degenerative changes associated with the past stress fractures; radiographic evidence is required for increased evaluation under Code 5003.  Therefore, only Codes 5252 and 5253 need be discussed.

Diagnostic Code 5252 pertains to limitation of flexion of the thigh.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5252, a 20 percent rating is assigned for flexion in the thigh limited to 30 degrees.  A 30 percent rating is assigned for flexion in the thigh limited to 20 degrees.  A 40 percent rating is assigned for flexion in the thigh limited to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252.

Diagnostic Code 5253 provides a 20 percent rating for limitation of abduction with motion lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253.

VA provides a standardized description of hip movement, to include showing that normal hip flexion is from 0 to 125 degrees, and normal hip abduction is from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II (2011)

On December 2006 VA bones examination, the Veteran complained of pubic rami pain.  The Veteran described the pain as a six on a scale of one to 10 and indicated stiffness without any swelling.  Flare-ups occurred with leaning forward on a repetitive basis.  These episodes were not incapacitating, and the Veteran limited the activities that caused such pain to include pulling, pushing, and lifting.  The Veteran did not use crutches or a cane.  She was a nurse and missed three to four days of work annually due to pubic rami pain.  She was self sufficient in her daily activities.  There was no pubic rami deformity and no malunion, nonunion, loose motion, or flail joint.  There was objective evidence of tenderness in the pubic rami.  There was a slight lateral shift in gait that was also due to low back pain.  The examiner diagnosed status-post residuals of bilateral stress fractures of the pubic rami.

On October 2010 VA examination, the Veteran indicated that symptomatology extended to both hips.  She experienced pain and was able to stand only 15 to 30 minutes.  She could walk one to three miles.  The Veteran's gait was assessed as normal.  There was no inflammatory arthritis.  There was sciatic pain in the lower extremities.  Left hip flexion was from zero to 125 degrees.  Left hip extension was from zero to 15 degrees.  Left hip abduction was from zero to 45 degrees.  The Veteran could cross the left leg over the right leg.  She could turn the left toes out more than 15 degrees.  There was no objective evidence of pain on motion on the left side.  Right hip flexion was from zero to 125 degrees.  Right hip extension was from zero to 15 degrees.  Right hip abduction was from zero to 45 degrees.  The Veteran could cross the right leg over the left leg.  She could turn the right toes out more than 15 degrees.  There was no objective evidence of pain on motion on the right side.  There was no objective evidence of pain following repetitive motion bilaterally.  There was no additional limitation of motion on either side after three range of motion repetitions.  There was no ankylosis of either hip.  An x-ray study revealed that the hip joints were normal.  There was no evidence of fracture or dislocation.  The Veteran worked as a nurse on a full-time basis and denied missing any work in the previous 12 months due to the pubis rami disability.  The examiner diagnosed a remote pubic rami stress fracture with no disability of either hip other than sciatica pain bilaterally.  The examiner indicated that the service-connected disability had no significant impact upon employment or daily living.

On March 2012 VA examination, the Veteran reported groin pain bilaterally.  The examiner noted that x-ray studies of the hips and pelvis were negative for arthritic changes in the hips and sacroiliac joints.  The Veteran did not sit with crossed legs for very long.  The Veteran reported flare-ups, but symptoms and manifestations of flare-ups varied.  On examination, right hip flexion was to 125 degrees or greater without evidence of painful motion.  Right hip extension was to zero degrees with objective evidence of pain at zero degrees.  Abduction was not lost beyond 10 degrees.  Adduction was not limited such that the Veteran could not sit cross legged.  Rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  Left hip flexion was 125 degrees or greater without evidence of painful motion.  Left hip extension was to zero degrees without evidence of pain at zero degrees.  Abduction was not lost beyond 10 degrees.  Adduction was not limited such that the Veteran could not sit cross legged.  Rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  The examiner noted that hip extension was limited bilaterally and there was illiotibial band tightness, and bilateral greater trochanteric bursitis tenderness.  The Veteran was able to perform three range of motion repetitions bilaterally.  There was no additional limitation in range of motion in the hip and thigh following repetitive motion testing.  There was weakened movement, pain on motion, disturbance of locomotion, or interference with sitting, standing, or weight bearing bilaterally.  There was tenderness to palpation.  There was no ankylosis.

Pursuant to Diagnostic Code 5252, as thigh flexion has not been limited to 30 degrees, a 20 percent evaluation is not warranted at any time.  38 C.F.R. § 4.71a, Diagnostic Code 5252.  Similarly, a 20 percent evaluation is not warranted under Diagnostic Code 5253 at any time during the appeal period because there is no limitation of abduction to 10 degrees or less.  38 C.F.R. § 4.71a, Diagnostic Code 5253.   

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca, supra.  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability, and incoordination.  The Veteran experiences some weakened movement and excess fatigability.  The considered limitations consider the impact of factors such as pain, weakness, fatigue, incoordination, and lack of endurance, but there is no evidence that any additional functional impairment of the hips rises to the level required for assignment of a higher schedular evaluation.

	Extraschedular Evaluation

An extraschedular rating need not be considered herein.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected pubic rami stress fracture residuals is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's pubic rami stress fracture residuals with the established criteria found in the rating schedule for disabilities of the hip and thigh shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  For this reason, the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore adequate.  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b) is not warranted.

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.


ORDER

An increased initial disability evaluation of 20 percent, but no higher, for lumbosacral strain prior to October 29, 2010, is granted.

An initial evaluation in excess of 20 percent for service-connected lumbosacral strain, since October 29, 2010, is denied.

An initial evaluation in excess of 10 percent for service-connected residuals of a pubic rami stress fracture is denied.



______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


